DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  the claim limitation “the equipment” in line 14 should be amended to read –a --.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “a blood vessel” in line 3 should be amended to read – the patient’s blood vessel--.  Appropriate correction is required.

Claim 15 objected to because of the following informalities:  the claim limitation “the automatic withdrawal” in line 14 should be amended to read –an --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a storage apparatus for storing equipment” in claim 1, and all dependent claims thereof; 
“a sorting apparatus for providing an equipment kit...” in claim 1, and all dependent claims thereof; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1-6 and 8-14, claim element “a storage apparatus for storing equipment” in claim 1, and all dependent claims thereof; and “a sorting apparatus for providing an equipment kit...” in claim 1, and all dependent claims thereof are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  Therefore, the applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the cited claim limitations. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims, 1-6 and 8-14, claim element “a storage apparatus for storing equipment” in claim 1, and all dependent claims thereof; and “a sorting apparatus for providing an equipment kit...” in claim 1, and all dependent claims thereof are  limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 1, the claim limitation “equipment parts” in line 24 is indefinite because it is unclear if this equipment parts is same as the equipment that is recited in line 14 of claim 1 or if the equipment parts are different from the equipment.  
	Regarding claim 8, the claim limitation “a withdrawing of a blood sample” is indefinite because it is unclear if this withdrawing of blood sample is same as the automatic withdrawn of blood sample that is recited in amended claim 1.
	Regarding claim 9, the claim limitation “a blood sample” is indefinite because it is unclear if this blood sample is same as the blood sample that is recited in amended claim 1. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Harris et al. (WO 2012/088471; hereinafter Harris).

	Regarding claim 1, Harris discloses a system and method for autonomous intravenous needle insertion.  Harris shows a system for data-dependent automated cannulation of patient
blood vessels (see abstract; page. 4, lines 20-22) comprising: at least one cannulation  robot (see 215 in fig. 1; 93 in fig. 20) configured  for automated cannulating of patient blood vessels (see page 7, lines 3-12, page 20; lines 22-26), a  control  system (see 90 in fig. 21)  comprising  at least  one  data  processing  device  and  which  is configured to implement  a control procedure which controls the at least one cannulation robot subject to program parameters (see page 20, lines 13-16; page 20, line 26 to page 21, line 3; page 24, lines 19 to page 25, line 3), at least one user interface device (see 216 in fig. 22) enabling user input by means of which a patient is registered in the control system, whereby in consequence  of this control system  registration procedure, an individually  assigned  patient identifier, which is referred to as the registered patient identifier, is used for the registered patient (see page 9, lines 5-8; page 21, lines 4-11), a storage apparatus for storing equipment (see fig. 20 and 21; see page 22, line 1 to page 23, line 11), and a sorting apparatus for providing an equipment kit in dependence on the registered patient identifier by selecting the equipment contained in the equipment kit from the storage apparatus (see fig. 20 and 21; see page 22, line 1 to page 23, line 11),  wherein the control system is configured to implement at least one preparatory procedural step after a recording of the registered patient identifier and prior to the start of the automated cannulation in dependence on the registered patient identifier which prepares an automatic withdrawal of a blood sample from the patient’s blood vessel by means of cannulation (see page 36, line 14 to page 38, lines 23; fig. 24);   the  control  system  is  configured  to  define  the  program  parameters  in dependence on the registered patient identifier and control the at least one cannulation  robot  in dependent  of the registered patient identifier (see page 21, lines 7-11; page 55, lines 17-21); the control system is configured to select, in the at least one preparatory procedural step, equipment parts of the equipment kit in dependence on the patient identifier and/or in dependence on patient specific treatment data derived from the registered patient identifier (see page 9, lines 5-8; page 21, lines 4-11, page 22, line 1 to page 23, line 11; page 36, line 14 to page 38, lines 23; fig. 21, 22, 24), and the cannulation robot is configured to use the selected equipment parts for the automated cannulation (; page 36, line 14 to page 38, lines 23; fig. 24).  
	Regarding claim 2, a patient database and a data storage apparatus, in which the patient database is stored, which contains the patient data sets of a plurality of patients, in each case comprising at least one patient identifier (see page 26, lines 23-25; page 30, lines 4-9).
Regarding claim 3,  wherein the at least one cannulation robot is configured to automatically perform a first venipuncture for insertion of a first cannula into the patient’s blood vessel for automatic withdrawing and routing of the  blood to a blood guiding system (see fig. 1 and 20).
Regarding claim 4,  wherein the at least one cannulation robot is configured to automatically perform a second venipuncture for insertion of a second cannula into a blood vessel for automatically returning the blood from the blood guiding system for performing hemodialysis (see fig. 1 and 20).

Regarding claim 5,  wherein the control system is configured to implement a selection process for selecting the program parameters to be used for the automated cannulation in dependence on the registered patient identifier (see page 25, lines 11-24).

Regarding claim 8, wherein the control system is configured to implement at least one accompanying procedural step during the withdrawing of the blood sample obtained by the automated cannulation in dependence on the registered patient identifier which is
performed at least in part or entirely parallel to the cannulation (see fig. 24).

Regarding claim 9, wherein the control system is configured to implement at least one 

secondary procedural step after the start of the automated cannulation and/or after the completion of the cannulation of the at least one blood vessel and/or after withdrawal of the blood sample obtained by means of the automated cannulation in dependence on the registered patient identifier (see fig. 24).

Regarding claim 10, wherein the system, an identification system which detects the position and/or dimensions and/or condition of the body part to be venipunctured positioned in the treatment chamber, continuously and/or in real time, by means of a sensor
system based on measuring radiation and/or light and/or ultrasound, and stores it in the form of identifying data (see page 25, line 11 to page 26, line 29; fig. 22).
Regarding claim 11, wherein  the  system,  in  particular  the  at  least  one  cannulation  robot  comprises   an identification device for detecting identifying data providing information  on the position (see page 9, lines 5-7; page 25, lines 16-22; page 26, lines 23-25; page 30, lines 4-9 and page 55, lines 17-21), dimensions and/or condition of the body part to be cannulated and/or the blood vessel of the patient and a data storage apparatus for storing the identifying data as a function of the registered patient identifier see page 9, lines 5-7; page 25, lines 16-22; page 26, lines 23-25; page 30, lines 4-9 and page 55, lines 17-21, wherein the system, is configured  to prepare a further automated treatment  by applying  historical data containing the stored identifying data as a function of said registered patient identifier see page 9, lines 5-7; page 25, lines 16-22; page 26, lines 23-25; page 30, lines 4-9 and page 55, lines 17-21.
Regarding claim 14,  wherein the control system is designed to register the registering  patient in dependence on successful system authentication, ascertain a patient identifier and/or recognize patients as registered patients by identifying the registered patient identifier (see page 9, lines 5-7).
	Regarding claim 15, Harris discloses a system and method for autonomous intravenous needle insertion.  Harris shows a method for data dependent automate cannulation of patient blood vessels (see fig. 24; abstract), comprising the following steps: recording a registered patient identifier upon a patient registering at a user interface device which is data-linked to a data processing control system (see page 9, lines 5-8; page 20, lines 13-16; page 20, line 26 to page 21, line 11; page 24, lines 19 to page 25, line 3; fig. 4); determining program parameters as a function of the registered patient identifier by the control system see page 21, lines 7-11; page 55, lines 17-21; controlling a cannulation robot set up for the automated cannulation of patient blood vessels (see page 21, lines 7-11; page 55, lines 17-21; fig. 24) and which is data-linked to the control system as a function of the program parameters for the automated cannulation of a patient's blood vessel based on the patient's registered patient identifier (see page 21, lines 7-11; page 55, lines 17-21; fig. 24), wherein the controlling of the cannulation robot comprises controlling for performing at least one preparatory procedural step after the recording of the registered patient identifier and prior to the start of the automated cannulation in dependence on the registered patient identifier (see page 36, line 14 to page 38, lines 23; fig. 24), the at least one preparatory procedural step preparing the automatic withdrawal of the blood sample from the patient’s blood vessel by means of the cannulation robot (see page 36, line 14 to page 38, lines 23; fig. 24), equipment parts of an equipment kit are selected  in dependence on the patient identifier and/or in dependence on patient specific treatment data derived from the registered patient identifier (see page 9, lines 5-8; page 21, lines 4-11, page 22, line 1 to page 23, line 11; page 36, line 14 to page 38, lines 23; fig. 21, 22, 24), and the selected equipment parts are used by the cannulation robot for the automated cannulation (see page 36, line 14 to page 38, lines 23; fig. 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (WO 2012/088471; hereinafter Harris), in view of Lynn (US 2006/0155206).

	Regarding claim 6, Harris discloses the invention substantially as described in the 102 rejection, furthermore, Harris shows wherein the selection process (see page 25, lines 11-24) is configured to access data storage in which the necessary program parameters are linked based on treatment data (see page 25, lines 11-24) and thereby determinable, wherein the system comprises the data storage (see fig. 20, 21 and 28).
	But, Harris fails to explicitly state a data matrix.
	Lynn discloses a data matrix (see par. [0080].
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using a data matrix in the invention of Harris, as taught by Lynn, to provide another way of storing data. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (WO 2012/088471; hereinafter Harris), in view of Roelle et al. (US 2011/0319910; hereinafter Roelle).

Regarding claim 12, Harris discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the at least one user interface  device is positioned  or positionable  at a different geographic location than the at least one cannulation robot.
Roelle discloses a device for controlling a shapeable instrument.  Roelle teaches wherein the at least one user interface  device is positioned  or positionable  at a different geographic location than the at least one robot (see par. [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effectiving filing of the claimed invention, to have utilized the teaching of wherein the at least one user interface  device is positioned  or positionable  at a different geographic location than the at least one robot in the invention of Harris, as taught by Roelle, to be able to control the robot and instrument remotely without being in the patient room. 
Regarding claim 13, Harris discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a data storage apparatus which is positioned at a different geographic location than the at least one cannulation robot and the at least one user interface device.
Roelle discloses a device for controlling a shapeable instrument.  Roelle a data storage apparatus which is positioned at a different geographic location (see par. [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effectiving filing of the claimed invention, to have utilized the teaching of a data storage apparatus which is positioned at a different geographic location in the invention of Harris, as taught by Roelle, to be able to control the robot and instrument remotely without being in the patient room. 
Response to Arguments
The previous specification objection has been withdraw in view of Applicant filing of new abstract on 09/12/2022.
The previous objection to claims 2, 3, 6-11 has been withdrawn in view of Applicant’s amendments to claims 2, 3, 6 and 8-11 and cancelation of claim 7. 
The previous claim rejection under 35 USC 112 (b) to claims 3-4, 7 and 11 has been withdrawn in view of Applicant’s amendment to claims 3-4 and 11, and cancelation of claim 7.

Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 	
In response to Applicant’s arguments in middle of page 11 to top of page 13, with respect to prior art rejection of claim 1, the Examiner respectfully disagree.  The examiner maintains that prior art Harris does disclose all the claim limitations set forth in amended claim 1, particularity claim limitations of  enabling user input by means of which a patient is registered in the control system, whereby in consequence  of this control system  registration procedure, an individually  assigned  patient identifier, which is referred to as the registered patient identifier, is used for the registered patient (see page 9, lines 5-8; page 21, lines 4-11), a storage apparatus for storing equipment (see fig. 20 and 21; see page 22, line 1 to page 23, line 11), and a sorting apparatus for providing an equipment kit in dependence on the registered patient identifier by selecting the equipment contained in the equipment kit from the storage apparatus (see fig. 20 and 21; see page 22, line 1 to page 23, line 11),  wherein the control system is configured to implement at least one preparatory procedural step after a recording of the registered patient identifier and prior to the start of the automated cannulation in dependence on the registered patient identifier which prepares an automatic withdrawal of a blood sample from the patient’s blood vessel by means of cannulation (see page 36, line 14 to page 38, lines 23; fig. 24);   the  control  system  is  configured  to  define  the  program  parameters  in dependence on the registered patient identifier and control the at least one cannulation  robot  in dependent  of the registered patient identifier (see page 21, lines 7-11; page 55, lines 17-21); the control system is configured to select, in the at least one preparatory procedural step, equipment parts of the equipment kit in dependence on the patient identifier and/or in dependence on patient specific treatment data derived from the registered patient identifier (see page 9, lines 5-8; page 21, lines 4-11, page 22, line 1 to page 23, line 11; page 36, line 14 to page 38, lines 23; fig. 21, 22, 24), and the cannulation robot is configured to use the selected equipment parts for the automated cannulation (; page 36, line 14 to page 38, lines 23; fig. 24).  
The Applicant argues that in Harris, no equipment parts of an equipment kit are selected in dependence on a patient identified and/or in dependence on patient specific treatment data derived from the registered patient identified, wherein a cannulation robot is configured to use the selected equipment parts for an automated cannulation, the examiner respectfully disagrees.  The examiner notes that the claim does not explicitly define what is the patient identifier, and under broadest reasonable interpretation, the barcode reader 216 taught by Harris does read on the claim limitation of patient identifier.   Harris shows using bar code reader  216 to collect patient data for the procedure, and then using various sensor to find appropriate insertion sites on the patient’s arm which is specific to the patient, and obtain specific medical parts from various tool/parts stored in the storage apparatus relevant to the procedure  (see page 9, lines 5-8; page 21, lines 4-11, page 22, line 1 to page 23, line 11; page 36, line 14 to page 38, lines 23; fig. 21, 22, 24).
In response to Applicant’s argument in middle of page 13, with respect to claim 15, the examiner respectfully disagrees.  Claim 15 has been amended to now recite features that corresponds to the features of amended claim 1, therefore, Examiner’s response above to Applicant’s argument of claim 1 applies to claim 15.
In response to Applicant’s argument in middle of page 13 to top of page 15, with respect to prior art rejection of claim 15, the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the automatic, individually tailored selection of equipment, according to amended claim 1, can avoid errors in the input/choosing of the medical procedure to be performed; the injection needle used for cannulation can be selected and prepared in a patient-specific manner, for example, with respect to its diameter, the type and size of the fixation band, swabbing material, and disinfectant can be selected in a patient-specific manner, whereby injures to the blood vessel as a result of an incorrectly selected diameter of an injection needle, can be avoided, and skin irritations or the like due to an unsuitable choice of disinfectant, can be avoided) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes that claim 6 is merely directed to a data matrix in which necessary program parameters are linked based on treatment data.  The examiner has relied on prior art Harris to show wherein the selection process (see page 25, lines 11-24) is configured to access data storage in which the necessary program parameters are linked based on treatment data (see page 25, lines 11-24) and thereby determinable, wherein the system comprises the data storage (see fig. 20, 21 and 28).  The examiner has relied on prior art to teach a data matrix (see par. [0080]).  Therefore, one of ordinary skill in the are would find it obvious to have utilized the teaching of using a data matrix in the invention of Harris, as taught by Lynn, to provide another way of storing data. 
Applicant's remarks on page 15 are related to depending claims and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency with the primary reference Harris. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patwardhan (US 2010/0114099) disclose a surgical navigation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793